              Case 1:20-cv-04606-LTS Document 5 Filed 07/30/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

IVAN COLLADO,

                 Petitioner,

        -v-                                                           No. 20-CV-04606-LTS
                                                                      No. 14-CR-00731-LTS
UNITED STATES OF AMERICA,

                 Respondent.

-------------------------------------------------------x

                                                     ORDER

                 On December 26, 2017, Petitioner Ivan Collado filed a motion, pursuant to 28

U.S.C. section 2255, to vacate, set aside, or correct his sentence, in case number 17-CV-10087,

and in the above-captioned criminal action. (See docket entry no. 80. 1) By Order dated January

5, 2018 (docket entry no. 81), the Court directed that all future filings in connection with that

motion be submitted and docketed in case no. 14-CR-731.

                 In an Order dated November 8, 2018 (docket entry no. 124), the Court granted in

part and denied in part Petitioner’s December 26, 2017, motion, and directed the Clerk of Court

to close case no. 17-CV-10087.

                 On June 15, 2020, Petitioner filed a second motion, pursuant to 28 U.S.C. section

2255, to vacate, set aside, or correct his sentence, in the above-cautioned cases. (Docket entry

no. 135; see also docket entry no. 1 in case no. 20-CV-4606.) By Order dated June 26, 2020

(docket entry no. 136), the Court directed that all future filings in connection with that second

motion be submitted and docketed in case no. 14-CR-731.



1
        Unless otherwise specified, docket entry nos. refer to the criminal case, no. 14-CR-731.


COLLADO - ORD CLOSING CASE.DOCX                            VERSION JULY 30, 2021                     1
          Case 1:20-cv-04606-LTS Document 5 Filed 07/30/21 Page 2 of 2




               In a Memorandum Order dated May 10, 2021 (docket entry no. 165), the Court

denied Petitioner’s June 15, 2020, motion in its entirety. On May 24, 2021, Petitioner appealed

that decision. (See docket entry no. 169.) Petitioner’s appeal is currently pending before the

Second Circuit. See Collado v. United States, No. 21-1396 (2d Cir. 2021).

               As a result of an administrative error, the Court’s Memorandum Order dated May

10, 2021, inadvertently directed the Clerk of Court to close case no. 17-CV-10087, rather than

case no. 20-CV-4606, the civil action resolved by that Memorandum Order.

               Accordingly, the Clerk of Court is respectfully directed to close case no. 20-CV-

4606.

               The Court will mail a copy of this Order to Petitioner.

        SO ORDERED.

Dated: New York, New York
       July 30, 2021

                                                             /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                            Chief United States District Judge


Copy mailed to:
Ivan Collado
Reg. No. 71344-054
FCI Ray Brook
Federal Correctional Institution
P.O. Box 900
Ray Brook, NY 12977




COLLADO - ORD CLOSING CASE.DOCX                  VERSION JULY 30, 2021                             2
